Citation Nr: 0901057	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is associated with the appellant's claims folder.

The appeal was remanded in January and September 2007 for 
further development.


FINDINGS OF FACT

1.  The veteran's current back disability was first shown 
many years after service and is not due to any incident of 
service.

2.  The veteran's current left knee disability was first 
shown many years after service and is not due to any incident 
of service.

3.  Running ears and perforation of both eardrums as a child 
was noted at the time of the veteran's entry into service.

4.  Clear and unmistakable evidence shows that the veteran's 
ear disorders existed prior to service.


5.  Clear and unmistakable evidence shows that there was no 
increase in underlying severity of the veteran's preexisting 
bilateral ear disorder during active duty.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A left knee disability was not incurred in service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  A bilateral ear disability to include bilateral hearing 
loss was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

In addition, a veteran who served during a period of war is 
presumed to be in sound condition when enrolled for service, 
except for any defects, infirmities, or disorders noted at 
the time of examination, acceptance and enrollment.  38 
U.S.C.A. § 1111.  This presumption has been extended to any 
veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137.  Only 
such conditions as are recorded in examination reports are to 
be considered as "noted."  38 C.F.R. § 3.304(b).  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury preexisted service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  Compare 
70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 
3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of soundness may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  See also Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Determinations regarding service connection are to be based 
on a review of the entire evidence of record.  See Wilson v. 
Derwinski, 2Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Back and left knee disability

Service medical records are negative for complaints, 
treatment, or diagnosis of a back and left knee disability.  
The veteran's August 1963 separation examination showed 
normal clinical findings of the spine, other musculoskeletal 
and lower extremities.

Treatment records from St. Vincent's Medical Center dated in 
March 1977 showed an injury to the left knee while playing 
basketball.  The diagnosis was torn left medial meniscus and 
torn left anterior cruciate ligament.

Private treatment records from Elk Regional Health Center 
dated in November 1999 showed complaints of low back pain 
extending to his hips which had gradually been worsening.  X-
rays showed degenerative joint disease along the bilateral SI 
joints.  He had some moderate spurring along the spine; 
however, it did not appear to be interfering.  He also had 
some areas where the discs appeared to be somewhat 
compressed, but these were noted as not to be bothering him 
clinically.

Medical records from Elk Regional Health Center noted that 
the veteran was admitted to the hospital with a herniated 
disc, L4-5.  The veteran underwent a diskectomy and 
arthrodesis with pedicle screw fixation in December 2001.  In 
March 2002, the veteran underwent a diskectomy L4-5, 
fasciectomy and foraminotomy on the right and removal of 
pedicle screws and rod on the right.  

Medical records from Elk Regional Health Center show that the 
veteran underwent a left total knee arthroplasty in January 
2004.

A July 2005 letter from Ted B. Eshbach, M.D., indicated that 
in his opinion it was more likely than not that the veteran's 
paratrooping and military activities were very significant, 
if not the more significant, or even sole cause for his back 
and left knee problems.  

A January 2006 statement from Michael M. Hall, M.D., 
indicated that the veteran was recently found to have a 
thoracic abnormality.  The examiner noted that the veteran 
appeared to have an area of old trauma in the thoracic spine 
and the veteran reported a back injury while a paratrooper 
jumping out of an airplane and hitting a tree.  The examiner 
stated that the old injury appeared to be service related.

At his July 2007 Board video conference hearing, the veteran 
testified that he injured his back and knee in a parachute 
jump but did not seek treatment.  

Statements from the veteran's daughter, sister-in-law, and 
niece received in October 2008 indicate the veteran's 
physical complaints involving his back and knee.

The service medical records are negative for a finding of a 
back disability or disorder.  The post-service medical 
evidence reveals that the veteran was not diagnosed with a 
back disability until 1999, approximately 36 years after 
separation from active duty.  Service medical records are 
also negative for a finding of a left knee disability.  The 
post-service medical evidence shows that in 1977 the veteran 
injured his left knee playing basketball.

The evidence in favor of the veteran's claim lacks probative 
weight.  The private physician who completed the July 2005 
letter noted that the veteran's ongoing and progressive 
difficulties with his spine and left knee were more likely 
than not related to his military service related activities, 
in particular his paratrooping duties.  The examiner also 
noted there apparently was no specific report of injury with 
regard to the back and left knee, but that the veteran 
clearly recalled several landings that impacted on his knees 
and back causing pain.  This examiner did not offer an 
opinion as to why there had been no treatment for the 
veteran's back condition from the time of his separation from 
service in 1963 until 1999.  There was also no explanation as 
to why there was no treatment for the veteran's left knee 
from separation from service until his injury in 1977.  In 
addition, the examiner did not mention the veteran's 1977 
basketball injury to his left knee.  The examiner did not 
indicate whether the veteran's claims file was reviewed prior 
to offering his opinion.  As for the January 2006 statement 
from Dr. Hall indicating that the veteran appeared to have an 
area of old trauma in the thoracic spine and the veteran 
reported a back injury while a paratrooper jumping out of an 
airplane and hitting a tree.  Medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative in nature to 
establish the presence of the claimed disorder or the 
relationship thereto.  Therefore, this statement is 
insufficient to establish entitlement to service connection.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Board finds 
that both statements evidence lack weight and probative 
value.  To the extent that it may reflect the physician's 
opinion - rather than a recitation of what he had been told -
- a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
An examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Service connection may be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b) (2006).  The United States Court of Appeals for 
the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), has held that while the Board is entitled 
to weigh the credibility of lay evidence, a lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on competent lay 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

In this case, the Board concludes that the lay evidence 
presented by the veteran and his family, concerning his 
continuity of symptoms after service, is not credible when 
weighed against the medical evidence from and after service.  
It is claimed that the veteran has had symptoms of his 
current back and knee disabilities since his military 
service.  When considering both the lay and the medical 
evidence, the Board gives more weight to the contemporaneous 
medical evidence than to the lay statements made for the 
purpose of supporting the veteran's claim.  The medical 
evidence in the veteran's claims file simply does not support 
the proposition that he has had symptoms of his current back 
and knee disabilities since his military service.  In fact, 
there is no evidence that the veteran injured either his back 
or left knee while in service.  In Maxson the Court found 
that the lengthy period, from separation to the first showing 
of a disability, without treatment for the claimed condition, 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

Here, the Board has not based its decision solely on the lack 
of corroborating medical evidence.  Testimony is not 
consistent with the contemporaneous medical records: the 
service medical records, which do not refer to any back or 
knee disabilities, symptoms or complaints, and the first 
medical evidence of a back and knee disability many years 
after service.  

The Board has considered the veteran's assertions that his 
back and knee disabilities had their onset in service or 
within the first post-service year, and while he, and his 
family members may believe that it did, as a lay persons 
without medical expertise their assertions are not competent 
medical evidence.  A lay person has no competence to offer a 
medical opinion in that regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence demonstrates that a back 
and knee disability were not present in service or until 
several years thereafter and were not due to service; not 
only is there a lack of contemporaneous medical evidence 
supporting any claims of continuity of symptomatology; there 
are documents contradicting such a claim.  Therefore, the lay 
allegations as to post-service continuity of symptoms are not 
credible and not persuasive.

B.  Bilateral hearing loss

Service medical records show that the veteran noted on his 
induction physical that he had running ears.  The physician 
noted on the veteran's Report of Medical History perforation 
of both ear drums as a child with running ears.  No trouble 
since.  Whispered voice test showed 15/15 bilaterally.  The 
veteran was seen in February 1962 for complaints of a stopped 
ear which was concluded to be bilateral aerotitis.  On 
February 11, 1963, he was seen for decreased hearing in the 
left ear and an earache.  On February 12, 1963 it was noted 
that the veteran presented with a small perforation in the 
left tympanic membrane, right tympanic membrane retracted.  
The veteran's August 1963 separation audiometric evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

A post service medical record dated in March 1983 from St. 
Vincent's Medical Center noted bilateral myringotomies with 
aspiration of the middle ear exudate and insertion of T-
tubes.  The diagnosis was otitis media, right mucoid, left 
glue.

An August 1983 hearing evaluation at Audiology and Hearing 
Aid Services indicated moderate mixed hearing loss at 500 Hz 
sloping to a profound hearing loss 1500-8000 Hz bilaterally.  

Medical records from Elk Regional Medical Center note surgery 
for a left tympanoplasty in February 1998 and surgery for 
left myringotomy with PE tube placement in July 1999.  

A statement from R.J. Jolly, M.D., dated in July 2005 
indicated the veteran was seen in his office for otologic and 
audiometric treatments since February 1998.  The veteran had 
noted a gradual decline in his hearing since his military 
service.  He reported he served as a paratrooper from 1961 to 
1963 and was exposed to airplane noise without hearing 
protection.  The examiner opined that it was as likely as not 
that his tinnitus was a result of his exposure to noise while 
in the military.

A July 2008 VA audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
105
100
105+
LEFT
55
80
90
100
105+

Speech audiometry revealed speech recognition ability of 80 
percent bilaterally.

The examiner opined that the veteran's bilateral hearing loss 
was less likely as not aggravated by military service.  The 
rationale provided was that the veteran's induction 
examination indicated he reported a history of ear problems, 
including drainage, prior to military service.  Records 
showed transient difficulties during the veteran's military 
service, but the examiner noted that induction and discharge 
records seemed to indicate that these issues had initially 
occurred prior to his military service.  The examiner noted 
isolated events during service which resolved fully prior to 
discharge, and then recurred, per the veteran's report, a few 
years later after an airplane flight not related to military 
service.  In addition, the veteran's separation examination 
showed normal drums and normal hearing bilaterally.  

The Board has also considered the veteran's testimony and 
statements submitted by him and others.  These statements 
contain observations regarding the ear problems the veteran 
had during service.  Competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge. Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994).  Therefore, the veteran is competent to 
testify regarding symptoms he experienced during service.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994). There are no medical opinions in evidence 
indicating that the veteran's ear disorder permanently 
worsened as a result of service.

For the reasons discussed above, the Board concludes that 
service connection for an ear disability to include bilateral 
hearing loss is not warranted.  A competent medical opinion 
found that the increase in the severity of the veteran's pre-
existing ear disorder and hearing loss was not caused by 
aggravation during service.  Accordingly, as there is a 
preponderance of the evidence against the claim of 
entitlement to service connection for a bilateral ear 
disorder to include hearing loss, the claim must be denied.  
The Board has considered the doctrine of reasonable doubt.  
However, because there is a preponderance of the evidence 
against the claim for service connection must be denied.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May and July 2003, March 2006 and October 2007 of 
the information and evidence needed to substantiate and 
complete a claim for service connection to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided in a March 2006 letter.  Moreover, because the 
preponderance of the evidence is against the claims for 
service connection, and service connection has been denied, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
treatment records, VA treatment records, and private medical 
records have been associated with the claims folder.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim of service connection for a back and left 
knee disability.  However, the Board finds that the evidence, 
which does not reflect competent evidence showing a nexus 
between service and the disorders at issue, warrant the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. 
§ 3.159(c)(4).  There is no evidence of a back or left knee 
injury during service or treatment.  Post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, as the back disability 
first manifested many years after separation from service and 
the left knee disability first manifested after a football 
injury in 1977 after separation from service.  The Board 
finds no basis for a VA examination or medical opinions to be 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

The Board notes that in November 2008 the veteran's 
representative submitted additional evidence without waiver 
of agency of original jurisdiction (AOJ) consideration.  
However, in December 2008, the veteran, through his 
representative waived AOJ consideration.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  The veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
including testimony and contentions entered at a Board 
personal hearing.



ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


